Citation Nr: 0844402	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-22 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension benefits.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on September 28, 2005.  
A copy of the hearing transcript has been associated with the 
file.

In July 2006, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  The available evidence of record shows that the veteran's 
principle disabilities consist of coronary artery disease, 
depression, diabetes mellitus, disability exhibited by 
shortness of breath and migraine.  

2.  The veteran's disabilities are not productive of total 
disability, and are not sufficient to preclude him from 
following a substantially gainful position.

3.  The veteran's disabilities which are not the result of  
his own willful misconduct do not permanently preclude him  
from engaging in all forms of substantially gainful  
employment consistent with his age, education, and work 
experience. 


CONCLUSION OF LAW

The criteria for a permanent and total disability evaluation 
for pension purposes have not been met.  38 U.S.C.A. §§ 1521, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(2), 3.340, 3.342, 4.15, 4.17 and Part 4 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2002, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In April 2008, the RO 
notified the veteran of the process by which effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with his claim.  

In July 2006, the Board remanded this matter for additional 
development.  Included among the Board's directives was a 
request to issue another rating decision assigning disability 
ratings to all of the veteran's disabilities based on a 
review of the entire record.  There is no evidence that this 
was accomplished.  However, the evidence clearly shows that 
there would be no possibility for increasing the schedular 
ratings assigned in February 2003 in a substantial way, 
because the recent VA examination determined that the claimed 
disabilities did not result in "any functional or industrial 
impairment".  The veteran had coronary artery disease 
status-post by-pass surgery, but no current symptoms and was 
not on medication.  This would not warrant a rating greater 
than 10 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7017 
(2008).  

The veteran does not meet or even nearly approximate the 
schedular criteria for a permanent and total disability 
rating for nonservice-connected pension benefits.  The 
evidence clearly shows that the veteran is not unemployable.  
In fact, he is substantially and gainfully employed in a 
full-time position.  The veteran has offered no objective 
evidence that the employment is marginal in nature.  Thus, in 
the circumstances of this case, a remand for additional 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
is satisfied that the duties to notify and assist have been 
met.

Legal Criteria

The veteran seeks nonservice-connected pension benefits.  He 
contends, in essence, that he has difficulty obtaining and 
maintaining gainful employment as a result of his 
disabilities.

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to nonservice-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).

Permanent and total disability may be shown in two ways: (1) 
the veteran must be unemployable as a result of a lifetime 
disability (the "subjective" standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual veteran whose claim is being 
adjudicated) or, (2) even if not unemployable, if the veteran 
suffers from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (the "objective" 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings Schedule)).  Brown 
v. Derwinski, 2 Vet. App. 444, 446 (1992).  The "objective" 
standard requires demonstration of specific minimum 
percentage ratings and the permanence of those percentage 
ratings for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Under 38 C.F.R. § 4.17, a veteran who does not have a 
combined 100 percent schedular evaluation may establish that 
he has permanent and total disability by showing that he 
meets the percentage requirements of 38 C.F.R. § 4.16, which 
provides that a total disability rating will be assigned when 
(1) there is one disability ratable at 60 percent or more or 
(2) if there are two or more disabilities, at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  When those percentages are met, a total 
disability rating is assigned upon a showing that the veteran 
is unable to secure and follow substantially gainful 
employment by reason of disability/ies.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but has other factors which make him 
unemployable, the RO may approve a permanent and total 
disability rating for pension purposes on an extraschedular 
basis.  The RO will consider factors such as whether the 
veteran is unemployable by reason of his disability(ies), 
his/her age, occupational background, and other related 
factors.  38 C.F.R. § 3.321(b)(2); See Roberts v. Derwinski, 
2 Vet. App. 387, 390 (1992).

Analysis 

The veteran is 52 years of age.  He has completed high school 
and attended college.  He currently works at a department 
store.  

Following a VA examination in November 2007, it was 
determined that none of the veteran's claimed disabilities 
resulted in "any functional or industrial impairment".  
Thus, he does not meet the percentage requirements of 38 
C.F.R. § 4.16.  

The significant issue, therefore, is whether the veteran is 
capable of performing the physical and mental acts required 
of employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

During his September 2005 hearing, the veteran testified that 
he had been working part-time since November 2004.  In a VA 
clinical note dated August 2007, the veteran reported that he 
was employed.  During a VA general medical examination in 
November 2007, the veteran reported full-time employment at 
40 hours per week.  The examiner commented that the veteran 
was capable of working full-time.  

The Board finds that the competent evidence of record does 
not reflect that the veteran is unable to secure and follow 
substantially gainful employment by reason of his nonservice-
connected disabilities.  The veteran has exhibited 5 
disabilities which have not been shown to affect his ability 
to be employed.  In fact, the veteran is presently 
substantially and gainfully employed in a full-time position.  
He does not have any functional impairment which would affect 
employment.  Thus, there is insufficient evidence showing 
that the veteran is unable to secure and follow substantially 
gainful employment by reason of his nonservice-connected 
disabilities, age, occupational background, or other factors.

Ordinarily, the VA Schedule will apply unless there are  
exceptional or unusual factors which would render application  
of the schedule impractical.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding  
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked  
interference with employment or frequent periods of  
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. §  
3.321(b)(1) (2008).  An exceptional case is said to include  
such factors as marked interference with employment or  
frequent periods of hospitalization as to render 
impracticable the application of the regular 


schedular  standards.  See Fanning v. Brown, 4 Vet. App. 225, 
229  (1993).  The Board has been unable to identify an 
exceptional or  unusual disability picture.  The record does 
not show that  the veteran has required frequent 
hospitalizations for any of  the above listed disabilities.  
The record does not indicate that the veteran's disabilities 
have interfered with employment, and there is nothing in the 
current evidence of record to indicate that the veteran's 
disabilities cause unusual employment impairment.  

In addition, there is no evidence in the medical records of  
an exceptional or unusual clinical picture, or of any other  
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case  for 
extra-schedular consideration pursuant to 38 C.F.R.  
3.321(b)(1) is not warranted.  


ORDER

A permanent and total disability rating for nonservice-
connected pension benefits is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


